Title: To Thomas Jefferson from John Walker, 6 June 1781 [document added in digital edition]
From: Walker, John
To: Jefferson, Thomas


        
          Dear Sir,
          Belvoir June 6th. 1781
        
        The Marquess on the recipt of a letter from Colo. Davies, informing him of the removal of the Stores from the old Ct. house towards Charlottesville, was greatly concerned, & this anxiety was incresed when he understood that a packet from you to him, had been intercepted. Thise considerations induced him to dispatch me immediately with Page’s Troop of Light horse to use every endeavour for securing the Stores. We sat out from the Wilderness about 12 at Night on Sunday, & sent on two light horsemen with orders never to halt till they reached you; we followed them, but soon after passing Orange Court house, I heard of the Enemies having been at Boswell’s ordinary. I was then satisfied we were too late & dispatched an Express to the Marquess with the Intelligince. I then proceeded homewards, where I hve been [bushing] it ever since keeping parties out to reconoitre the three roads lead from Charlottesville downwards, all the Information I could get of their movements has been from day to day transmitted by Express to the Marquess. Two of our party of horse viz Chas. Cocke & Jack Lyons unfortunately fell into their hands yesterday as they were reconoitering the three notched road. I now send these Gentlemen to confer with  you & to take your Instructions for Collecting the fragments of the stores, if any such remain. I should have waited on you myself, but am exceedingly fatigued. Should you be of opinion that I can render any Service in this business I shall attend your Summons. Inclosed is the Examination of a deserter who came to me last night. I have given him a pass to you.—I rejoice to hear you have escaped the Enemy & hope Mrs. Jefferson has recovered from her fright: My Family has had its share—
        With respectfull Compts. &c &c I am my Dear Sir Your very huml. Servt.
        
          Jn. Walker
        
        P.S. I doubt one of my Letters to you, may have been intercepted, but it was of no great consequence—